DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed October 29, 2021. AS directed by the amendment, claims 1-3, 8-10, 12, 14 and 18-20 have been amended, claims 4, 7, 11, 13, 15 and 17 have been cancelled and claims 21-26 have been added. Thus, claims 1-3, 5-6, 8-10, 12, 14, 16 and 18-26 are presently pending. 
The amendment to the specification is hereby acknowledged and will be entered. 
Drawings
The drawings were received on October 29, 2021.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments, see page 10 of response, filed October 29, 2021 coupled with the amendments noted above, with respect to objections to the drawings, 35 U.S.C 112 (a) (b) and (d) rejections and the prior art rejections under 35 U.S.C 102(a) and 103a rejections have been fully considered and are persuasive.  The objection and rejections of July 29, 2021 are hereby withdrawn. 
Specification
The disclosure is objected to because of the following informalities (note: reference made to paragraphs in the specification as filed) : 
[0066] “…the imaging elements (in yellow) …” note, the drawings do not depict colored features, the description in the specification is inconsistent with the drawings with this specific reference. 
 [0049] and at least [0071] and [0072] refers to Fig. 7, however, the drawings have Fig 7A and 7B. 
  Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 5-6, 8-10, 12, 14, 16 and 18-26 are allowed.

Conclusion
See PTO 892 for prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
This application is in condition for allowance except for the preceding formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI/Primary Examiner, Art Unit 3793